Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation application of U.S. application 12463214 filed on 05/08/2009 and U.S. application 10844006 filled on 05/11/2004.  See MPEP §201.07. 
	In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

DETAILED ACTION
        The following action is in response to 04/01/2022 request for continuing examination. 
* Previously *
Claims 1, 3, 12, 19 were amended with Applicant’s 04/01/2022 amendment. 
Claim 12 is now further amended by Examiner amendment below.
Claims 1, 3-6, 8-14, 16-21 are currently pending and have been allowed. 

Interview Summary
	Examiner thanks Applicant representative for collaboration and expediency in expediting prosecution. During the interview Examiner and Applicant Representative clarified the several features of the invention. Such discussed features have been incorporated in the Examiner’s allowability notice below. Examiner also obtained permission from the Applicant Representative to further amend independent Claim 12 at the applying limitation. 
Examiner's Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney on record Marc A. Sockol, Reg.# 40823. Examiner takes this opportunity to thank Applicant Representative for his cooperation, experience and expediency throughout prosecution.	
In the latest listings of the claims dated 04/01/2022, 
	- Please amend the applying limitation of Claim 12 to recite: 
	applying the business rules to the incoming business communications messages in the common format to identify the one or more second associations between the incoming business communications messages and the one or more projects or the one or more tasks and to update the one or more projects or the one or more tasks based on a topic-based parsing of the incoming business communication messages in the common format;
-------------------------------------------------------------------------------------------------------------------------------
Response to amendments
112(b) and 103 rejections in previous act are withdrawn in view of Applicant’s amendment. 
Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
        Examiner reincorporates herein eligibility rationales at Non-Final Act 05/07/2021 p.3. 
Specifically, the claims recite: 
         * “generates a message table, the message table configured to contain one or more business communications messages in a common format”;
         * “[…]”
         * “converts the incoming business communications messages into the common format”; SMRH:4814-0593-3516.1-2-Application Serial No. 15/179,821Docket No. 39CF-196151-US2 
         * “stores the incoming business communications messages in the common format in the message table”; 
         * “[…]”
         * “stores the one or more first associations in the core-ticket table, without modifying the project table or the task table”
	* “stores the second associations in the core-ticket table, without modifying the project table or the task table”.
 	Examiner resubmits that, similar to integration of the abstract idea into a practical application [Step 2A prong two] by conversion of non-standardized format into a standardized format in eligible Claim 1 of USPTO Example 42, the current independent Claims 1,12 “generates a message table” “configured to contain business communication(s) messages in a common format”; “converts the incoming business communications messages into the common format”;SMRH:4814-0593-3516.1-2-Application Serial No. 15/179,821Docket No. 39CF-196151-US2 and “stores the incoming business communications messages in the common format in the message table”; should also integrate any purported abstract idea into a practical application [Step 2A prong 2]. Claims 1,12 also “stor[e]” “1st & 2nd” “associations” “without modifying the project table or task table”. Such storage scheme is technologically reminiscent of the unconventional, self-referential storage scheme in “Enfish” that permitted storage of all entity types in a single table with the table rows containing the information defining the table columns1. 
	Hence, at the time of the invention, the claimed capabilities of “stor[ing]” “first” and “second” “associations” “without modifying the project table or task table”, would have been unconventional and thus providing significantly more than any abstract idea [Step 2B]. 
	At a bare minimum, when tested per MPEP 2106.05(g), the “establishing” and “receiving incoming business communications messages” “in different formats” “from disparate communication channels”, together with “converting & storing” incoming business communications messages into common format”, “in the message table”; “applying the business rules to the incoming business communications messages in the common format to identify the 2nd association(s) between incoming business communications messages and the project(s) or the task(s) and to update the project(s) or the task(s) based on a topic-based parsing of the incoming business communication messages in the common format; storing 1st association(s) in the core-ticket table, without modifying the project table or the task table”; and “storing the 2nd association(s) in the core-ticket table, without modifying the project table or the task table” would stand as evidence meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. Thus, these would once again integrate any purported abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 
	Independent Claims 1, 12 are believed to be patent eligible.
	Dependent Claims 3-6, 8-11 are believed to be eligible by dependency to Claim 1.
	Dependent Claims 13,14,16-21 are believed to be eligible by dependency to Claim 12. 

Reasons for Allowance
- II. Reasons for overcoming the prior art -
Claims 1,12 have overcome the prior art, with the following being Examiner’s statement of reasons for overcoming the prior art.  The closest prior art remains:  
	* Tamboli et al, US 20030014617 A1 
           * Johnson et al, US 6067525 A 
	* Noguchi, Tadashi US 20020178342 A1 
      * Weng, et al, US 20030174155 A1 
      * Cadiz et al, US 20020186257 A1 
	Such prior art teaches some elements of “managing data on one or more projects in a business enterprise” as mapped by Examiner at Final Act 12/30/2021 p.24-p. 44 ¶1. Yet, neither Tamboli, Johnson, Noguchi, Weng, Cadiz nor any other prior art on record, teaches or suggest, either alone or together with adequate rationales, the combination of “generating business rules”, “to identify 2nd association(s) between” “business communications message(s) and” “project(s) or task(s), including data linking the business communications message(s) and the project(s) or task(s)”; “establishing disparate communications channels” “including a text messaging channel, an email messaging channel and phone messaging channel”; “receiving incoming business communications messages” “in different formats” “from the disparate communication channels”; “converting the incoming business communications messages into a common format; storing the incoming business communications messages in the common format in the” “generat[ed]” “message table” configured to contain business communications message(s) in common format”; “apply the business rules to the incoming business communications messages in the common format to identify 2nd association(s) between incoming business communications messages and the project(s) or task(s) and to update the project(s) or task(s) based on a topic-based  parsing of the incoming business communication messages in the common format; storing the first association(s) in the core-ticket table” “contain[ing] 1st association(s)”, “without modifying the project or task table; store the second association(s) in the core-ticket table, without modifying the project table or the task table; and receiving a subscription request to associate a user with a particular project of the one or more projects or a particular task of the one or more tasks; using the 1st association(s) and the 2nd association(s) associated with the particular project or the particular task to identify an associated business communication message relevant to the user; and forwarding a notification of the associated business communication message to the user” as now recited at independent Claim 12 and similarly recited sister independent Claim 1. 
Claim 3-6, 8-11 are dependent and overcome the prior art by dependency to parent independent Claim 1.
Claim 13, 14, 16-21 are dependent and overcome the prior art by dependency to parent independent Claim 12.






Conclusion
	The following art is made of record and considered pertinent to Applicant's disclosure:
	* The Workflow Management Coalition, A common object model discussion paper, wfMC-TC-1022, January 1998
	* Pottinger, Rachel A. and Bernstein, Philip A., Merging Models Based on Given Correspondences, 29th VLDB Conference, pp 862-873, Jan 1, 2003
	* WO 2004031945 A2 reciting at its Abstract: There is disclosed a method and device for generating distributed applications for each level in a multi-level database environment, comprising: receiving an integrated configuration code comprising code sections for all information required for generating an application in each of said levels, parsing all codes sections in said integrated configuration code required for at least one level of said multi-level environment, extracting said parsed code sections for said at least one level, and converting said extracted code sections into level-specific application code for each extracted level
	* WO 9833125 A1 teaching A system and method for creating, executing and maintaining cross-enterprise processes
	* JP 2002207768 A providing an information processing technique providing easy and flexible designating and changing of a transfer destination (a storage destination) of data without burdening a user with programming when transferring data extracted from a data base to a spreadsheet AP or the like. This system is provided with a search information storing means storing search information for searching the data base coordinately with identification information, an identification information extracting means scanning first data used by an application software and extracting the identification information, a search information extracting means referring to the search information storing means and extracting search information corresponding to the extracted identification information, a data extracting means selecting a data base on the basis of the extracted search information, executing a search, and extracting and storing second data, and a data inserting means inserting the extracted second data in a position of the extracted identification information of the first data.
	* US 20140040223 A1 teaching at ¶ [0091] According to the present embodiment, the huge amount of information obtained by the automated robots or engines may be supplemented by individual subscribers.  Hence, the market place offers the possibility of exposing single entities in large market places. ¶ [0096] When, as stated in claim 23, a mail-back message () is forwarded to a subscriber (S) if certain entities match a subscriber's request () a further advantageous embodiment of the invention has been obtained.
* US 20020010700 A1 System and method for sharing data between relational and hierarchical databases, further allowing at ¶ [0003] 2nd sentence: data in different databases, which may have different formats and structures, to be shared without remodeling the data to fit an existing data convention
* US 20020055932 A1 System and method for comparing heterogeneous data sources further allowing at ¶ [0002] data in different databases, which may have different formats and structure, to be shared without requiring the data to be remodeled to fit an existing data convention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624A 
	August 17th, 2022 



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.05(d) citing “Enfish, 822 F.3d at 1332, 118 USPQ2d at 1687”